IN THE UNITED STATES COURT OF APPEALS

          FOR THE FIFTH CIRCUIT
             _______________

                No. 98-20741
             Summary Calendar
              _______________

   In the Matter of:   ROY BERT ROBINSON,

                                  Debtor.

        RICHARD HENRY PARKER, JR.,

                                  Appellant,
                  VERSUS

   DONALD M. LANCON, ROY BERT ROBINSON,
                    and
            KATHLEEN ROBINSON,

                                  Appellees.

******************************************

   In the Matter of:   RICHARD HENRY PARKER, JR.,

                                  Debtor.
        RICHARD HENRY PARKER, JR.,

                                  Appellant,
                  VERSUS

   DONALD M. LANCON, ROY BERT ROBINSON,
                    and
            KATHLEEN ROBINSON,

                                  Appellees.
                        _________________________

             Appeal from the United States District Court
                  for the Southern District of Texas
                             (H-95-CV-5714)
                       _________________________
                              June 14, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

      Richard Parker appeals the district court's rejection of all

of his challenges to bankruptcy court orders.               The first error

Parker allegesSSthe failure of the bankruptcy court to disqualify

an attorneySShe waived by failing to designate the issue in his

statement of issues submitted to the district court pursuant to

FED. R. BANKR. P. 8006. See Zimmermann v. Jenkins (In re GGM, P.C.),

165 F.3d 1026, 1031 (5th Cir. 1999) (holding “that, even if an

issue is argued in the bankruptcy court and ruled on by that court,

it is not preserved for appeal under Bankruptcy Rule 8006 unless

the appellant includes the issue in its statement of issues on

appeal.”).

      Regarding the remaining issues, there is no reversible error,

and we affirm on the basis of the district court's thorough

opinion, which does a fine job of wading through the convoluted

morass of proceedings to resolve the fairly simple legal arguments.

It is time for this seemingly endless litigationSSover fifteen

years of related cases, involving several courts at both the state

and federal levelSSto be brought to conclusion.              AFFIRMED.

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                       2